      Case 2:21-cv-03888-JDW Document 1 Filed 08/31/21 Page 1 of 8



                   UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA
________________________________________________________________

KAREN SCOTT                        :
                                   : No.:
     v.                            :
                                   : JURY TRIAL DEMAND
ALLOY SURFACES COMPANY, INC.       :
________________________________________________________________


                        CIVIL ACTION COMPLAINT


     COMES NOW, Plaintiff, by counsel, and complains of

Defendant as follows:



                             JURISDICTION

     1.   This matter has federal jurisdiction pursuant to the

Family and Medical Leave Act of 1993 (hereinafter “FMLA”).



                               PARTIES

     2.   Plaintiff Karen Scott, is an adult individual who

resides at 1924 West 6th Street, Chester, PA 19013.

     3.    The Defendant, Alloy Surfaces Company, Inc., is a

corporation registered to conduct business in the Commonwealth of

Pennsylvania with a principal place of business located at 121 N

Commerce Drive, Aston, PA 19014, which is located in this

Judicial District in Delaware County, PA (hereinafter “the Aston

facility”).
      Case 2:21-cv-03888-JDW Document 1 Filed 08/31/21 Page 2 of 8



     4.    Plaintiff was first employed by defendant as a Machine

Worker starting on or about April 11, 2000 at Defendant’s Aston

facility.

     5.     At all times material hereto, Defendant employed 50 or

more persons within a 75-mile radius of Plaintiff’s worksite, and

defendant did not employ 500 or more persons.

     6.     Since childhood, plaintiff has suffered from asthma.

     7.    On Thursday, July 29, 2021, about 6:00 P.M., Plaintiff

went to Chester Crozier Medical Center emergency room after

suffering an asthma attack.

     8.     Plaintiff was kept overnight at Crozier Chester Medical

Center where it was determined that she suffered from pneumonia.

     9.    Plaintiff was discharged on Friday, July 30, 2021 in

the late afternoon, and was recommended by hospital staff

to follow-up with her family doctor and was given

prescription medication to treat her pneumonia.

     11.    Plaintiff was instructed by hospital staff to remain

out of work until she was cleared by her family doctor.

     10.    Plaintiff contacted Defendant on July 30, 2021, and

informed them that she would be out of work until she saw her

family doctor for follow-up.

     11.    Plaintiff called out on Monday, August 2, 2021, and

informed Defendant that she would see her family doctor on

August 3, 2021.
         Case 2:21-cv-03888-JDW Document 1 Filed 08/31/21 Page 3 of 8



    12.     On August 3, 2021, Plaintiff was examined by her

family doctor and was found to have continuing symptoms of

pneumonia.

    13.     Plaintiff’s family doctor provided Plaintiff with a

note recommending she stay out of work through August 8, 2021

and return to work on August 9, 2021.

    14.     Plaintiff notified defendant that she would be out

through August 12, 2021, because she had already been pre-

approved for vacation days between August 9-11, 2021.

    15.     Plaintiff returned to work on August 12, 2021 and

brought in paperwork from the emergency room and a note from her

family doctor excusing her from work between August 3-9, 2021.

    16.     Thus, Plaintiff requested consecutive leave between

July 30, 2021 through August 8, 2021 (a period of 10 consecutive

days).

    17. On August 19, 2021, Plaintiff was suddenly and

unexpectedly notified that she was terminated because her note

from the family doctor did not cover any of the absences between

June 30, 2021 and August 2, 2021.

    18.     Plaintiff fulfilled her duties of notice with respect

to unforeseeable leave pursuant to Section 825.303(a) the FMLA

Regulations by, at all times hereto, providing notice to

Defendant as soon as practicable considering circumstances which

occurred.
      Case 2:21-cv-03888-JDW Document 1 Filed 08/31/21 Page 4 of 8



    19.   Plaintiff provided sufficient information for

Defendant to reasonably determine that the FMLA applied to

Plaintiff’s leave requests in that she verbally notified

Defendant on a daily basis of her need for leave including

notification of her overnight hospital stay at the Crozier

Chester Medical Center emergency room between July 29-July 30,

2021, notification of her asthma attack and her diagnosis with

pneumonia, notification of the recommendation made to her to

stay out of work until she was released by her family doctor,

her follow-up with her family doctor on August 3, 3021, and

notification that her family doctor recommended she remain out

of work through August 8, 2021.     See Sections 825.301(b) and

825.303(b) of FMLA Regulations.

    20.   Pneumonia is generally known to be a serious medical

condition pursuant to the FMLA, especially given that during the

COVID-19 lockdown thousands of people were reported to have died

due to complications with pneumonia.

    21.   Asthma is also a serious and chronic health condition

pursuant to the FMLA.

    22.   Defendant interfered with Plaintiff’s FMLA rights by

failing to comply with its responsibilities set forth in the

FMLA regulations.

    23.   Specifically, Defendant failed to acknowledge that

Plaintiff may have qualified for FMLA leave based upon the
      Case 2:21-cv-03888-JDW Document 1 Filed 08/31/21 Page 5 of 8



information it received from Plaintiff and by failing to notify

Plaintiff in writing that her leave was FMLA-qualifying.         See

FMLA Regulations at Sections 825.300(d) and 825.301(a).

    24.   Plaintiff provided notice to defendant of her need for

leave pursuant to the FMLA as soon as was practicable as

required by the FMLA.

    25.   Defendant interfered with Plaintiff’s FMLA rights by

denying her request for FMLA protected leave between July 30,

2021 and August 8, 2021.

    26.   Plaintiff’s treating doctors were health care

providers as defined by the FMLA.

    27.   Plaintiff was at all times on a plan of continuing

treatment by her health care providers for her aforementioned

serious and/or chronic health conditions.

    28.      Plaintiff was qualified for and otherwise entitled to

take FMLA leave for herself for up to 12 weeks commencing on

July 30, 2021, in that she had not used any FMLA leave in the

twelve months preceding July 30, 2021.

    29.   Defendant acted by and through its agents, employees

and/or servants who had authority to hire, fire and discipline

Plaintiff.

    30.   Defendant denied Plaintiff’s lawful, timely and

reasonable request to take FMLA protected leave.
      Case 2:21-cv-03888-JDW Document 1 Filed 08/31/21 Page 6 of 8



    31.   Plaintiff contends that she was unlawfully terminated

from employment in violation of the FMLA.

    32.   As a direct result of Defendant’s unlawful termination

of plaintiff’s employment, Plaintiff has suffered and will

continue in the future to suffer actual damages in the form of

lost pay, lost bonuses, lost benefits and other financial

losses.

    33.   Plaintiff has and will be engaged in great efforts to

mitigate her damages by searching for new employment, but she

has to date, and will, most likely in the future, be

unsuccessful in her efforts to find equivalent employment.



                                 COUNT 1
                          VIOLATION OF THE FMLA

    34.   Plaintiff repeats paragraphs 1-33 as if more fully set

forth herein.

    35. Defendant and its agents violated the FMLA by

interfering with Plaintiff’s FMLA rights by denying her right to

request and take lawful FMLA protected leave.

    36.   Defendant and its agents violated the FMLA by

unlawfully terminating her simply because it denied Plaintiff

her right to request and take lawful FMLA protected leave.

    37. Plaintiff seeks to recover actual economic damages

including but not limited to back pay and front pay and other
         Case 2:21-cv-03888-JDW Document 1 Filed 08/31/21 Page 7 of 8



economic damages including loss of future earnings and earnings

capacity which resulted from her unlawful constructive discharge

from employment.

    38.     Plaintiff seeks to recover liquidated damages in an

amount equal to actual damages because defendants and their

agents intentionally, and/or in bad faith, violated the FMLA.

    39.     Plaintiff seeks to recover reasonable attorneys’ fees

and costs associated with the prosecution of this lawsuit.

    40.     Plaintiff seeks reinstatement of her employment.




                                 COUNT 2
                          VIOLATION OF THE FMLA


    41.     Plaintiff repeats paragraphs 1-40 as if more fully set

forth herein.

    42. Defendant and its agents violated the FMLA by

retaliating against Plaintiff for requesting and/or taking FMLA

protected leave.

    43.     Plaintiff seeks all remedies set forth in Count 1

above.



    WHEREFORE, plaintiff demands that judgment be entered in

her favor on Counts 1 and 2 against Defendant for lost pay, lost
      Case 2:21-cv-03888-JDW Document 1 Filed 08/31/21 Page 8 of 8



benefits, other financial losses, liquidated damages, reasonable

attorneys’ fees and costs, reinstatement of employment and any

other relief that this Honorable Court deems to be fair and

proper.


                           /s/ Samuel A. Dion
                           ____________________________
                           Samuel A. Dion, Esq.
                           Dion & Goldberger
                           1845 Walnut Street, Ste. 1199
                           Philadelphia, PA 19103
                           215-546-6033 (tel)
                           215-546-6269 (fax)
                           samueldion@aol.com
                           Attorneys for Plaintiff
